Opinion issued March 20, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00385-CR
____________

CRAIG MICHAEL SAILER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 701657 



MEMORANDUM  OPINION
	Appellant, Craig Michael Sailer, filed a timely pro se notice of appeal from
the trial court's judgment adjudicating his guilt in cause number 701657.  At the
adjudication hearing, appellant pleaded true to the allegations in the State's motion
to adjudicate, the trial court found him guilty of theft of property of the value of
$20,000 or more but less than $100,000, and, in accordance with a plea bargain
agreement, the trial court sentenced appellant to confinement for six years.  We
affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel's brief.  We find no reversible error in the record,
and agree that the appeal is wholly frivolous.
	We affirm the judgment of the trial court.
	We grant counsel's motion to withdraw from the case. (1) See Stephens v.
State, 35 S.W.3d 770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).